294 Pa. Superior Ct. 144 (1982)
439 A.2d 791
RUMINANT NITROGEN PRODUCTS CO.
v.
J & M MACHINERY CO., INC., Appellant.
Superior Court of Pennsylvania.
Argued March 16, 1981.
Filed January 5, 1982.
B. Patrick Costello, Greensburg, for appellant.
Jack C. Younkin, Shamokin, for appellee.
Before PRICE, BROSKY and MONTEMURO, JJ.
PER CURIAM:
This is an appeal from an order granting partial summary judgment for appellee. The order of the lower court reads as follows:

*145 AND NOW, to wit: this 22nd day of May, 1980, upon consideration of the pleadings, depositions and defense affidavits in the above matter, it appearing to the Court that the defendant, through its president, Miley Branthoover, has admitted owing part of the amount complained for, Summary Judgment is hereby entered in favor of the plaintiff against defendant in the amount of $8,859.13, with interest from September 4, 1975. The balance of plaintiff's Motion of Partial Summary Judgment is hereby dismissed, and the Prothonotary is directed to list this case for trial.
We cannot reach the merits of this case because the appeal is interlocutory and not appealable. See Pugar v. Greco, 483 Pa. 68, 394 A.2d 542 (1978). The order was not final and appellant was not put out of court.
Accordingly, the appeal is quashed.
PRICE, J., did not participate in the consideration or decision of this case.